DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/547134 filed 12/9/21.  
Claims 1-5 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/15/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Drawings
The Drawings filed on 12/9/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 103(a) as being obvious over KROON ET AL. (US PG PUB 2015/0094459) in view of DAS ET AL. (US PG PUB 2021/0317481 (4/2020)) in their entirety.  Hereby referred to as KROON and DAS.  
Regarding claims 1-5:
KROON teaches in para [0005] low transition temperature mixtures (LTTMs) or solvents that can be used to dissolve and hydrolyze certain components from lignin-containing biomass at mild conditions so that further degradation is prevented. Since other components in the lignin-containing biomass (e.g. cellulose) show much lower solubility in the LTTM type of solvents, they can be separated from the higher soluble components (e.g. lignin) in a very energy-efficient way. It is noted that in this invention, we are providing new types of (nature-based) deep eutectic solvents (DESs) or low transition temperature mixtures (LLTMs) and we are dissolving the lignin (and not the cellulose) from the lignin-containing biomass. Examples of a lignin-containing biomass are wood, wood residues, paper, straw, corn, stover, sugarcane, bagasse, saw mill discards, paper mill discards, municipal paper waste, or the like.
KROON teaches in para [0009] the solvents are used to dissolve lignin from a lignin-containing (e.g. lignocellulosic) biomass very selectively at moderate temperatures (about 60 degrees Celsius, or in a second temperature range of about 60 degrees Celsius to about 100 degrees Celsius),
KROON teaches in para [0013] the solvents, methods and systems according to embodiments of the invention has various advantages over prior technology or approaches. For example.  Para [0014] LTTMs or DESs are cheap solvents, renewable and/or non-toxic food ingredients (e.g. sugars instead of conventional mixtures of urea with choline chloride); and para [0015] LTTMs or DESs dissolve lignin selectively from a lignin-containing biomass;
KROON teaches in TABLE 1A – 1C and 2, the specific hydrogen bond donor-hydrogen bond acceptor mixtures resulting in formation of clear DESs.
Although, KROON does not disclose the specific viscosity or boiling point of the solvent it leads one of ordinary skill in the art to consider the viscosity and boiling point as stated in para [0045] that the dissolution temperature was set as 60 degree C. for less viscous mixtures and as 100 degree C. for the ones showing higher viscosity.  Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
KROON does not explicitly teach the polyamine; however, it is within the scope of KROON as taught by DAS.
DAS teaches in the abstract a method to deconstruct a biomass: the method comprising: (a) introducing a solvent to a biomass to dissolve at least part of solid biomass in the solvent, wherein the solvent is deep eutectic solvent (DES).
DAS teaches in para [0103] the biomass is a lignocellulosic biomass.
DAS teaches in para [0067] DESs are systems formed from a eutectic mixture of Lewis or Brønsted acids and bases which can contain a variety of anionic and/or cationic species. DESs can form a eutectic point in a two-component phase system (or a more than two-component system, i.e., a three-, four-, five, six-, seven-, eight-, nine-, ten-, or more than ten-component system). DESs are formed by complexation of quaternary ammonium salts (such as, choline chloride) with hydrogen bond donors (HBD) such as amines.
DAS teaches in para [0087] the amine is 1,2-diaminopropane, 1,3-diaminopropane, diethylenetriamine, putrescine, cadaverine, ethylenediamine, 2-methylethanolamine, 1-amino-2-propanol, bis(3-aminopropyl)amine, morpholine, or ethanolamine. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize DAS process to include DES and polyamines and KROON process to operate and function as the claimed invention, and the motivation to combine is that both KROON and DAS are from the same endeavor; and one of ordinary skilled in the art would recognize the motivation to combine as KROON also discloses that amines are components of DES (para [0002]).
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Additionally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Therefore, no un-obviousness is seen in any difference because KROON and DAS provide the skilled artisan with the knowledge to use said process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771